Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered August 5, 2004, convicting him of attempted robbery in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Collini, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
*544Contrary to the defendant’s contention, the police had reasonable suspicion to detain him for possible identification based on a totality of the circumstances, including a radio transmission providing a general description of the perpetrators of the crime, the brief period of time between the crime and the discovery of the defendant near the scene of the crime, and the detective’s observation of the defendant, who matched the radio-transmitted description of one of the perpetrators (see People v Hunt, 306 AD2d 497 [2003]; People v Martinez, 301 AD2d 615 [2003]; People v Lynch, 285 AD2d 518 [2001], cert denied 535 US 1081 [2002]). Miller, J.P, Adams, Skelos and Covello, JJ., concur.